                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


CHRISTOPHER COTY MAIER,

                  Plaintiff,

                  v.                                             CASE NO. 19-3200-SAC

STATE OF KANSAS,
et al.,

                  Defendants.


                                                    ORDER

         Plaintiff, Christopher Coty Maier, is a state prisoner housed at Lansing Correctional

Facility in Lansing, Kansas. Plaintiff brings this civil rights case against the State of Kansas; the

Douglas County Sheriff’s Office; the Kansas Department of Corrections; Mind Dust

Laboratories; Nanoscale Science Subcommittee; Signal Guard Nara; Machine Halo; Machine

Eleves 101; Smart City; Defense Information Systems Agency; and the White House.

         Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g). Court

records fully establish that Plaintiff “has, on 3 or more prior occasions, while incarcerated . . . ,

brought an action or appeal in a court of the United States that was dismissed on the grounds that

it is frivolous, malicious, or fails to state a claim upon which relief may be granted.”1

Accordingly, he may proceed in forma pauperis only if he establishes a threat of imminent

danger of serious physical injury. Id. The Court has examined the Complaint,2 which is largely




1
  Prior to filing the instant complaint on October 4, 2019, the court finds at least three prior civil actions filed by
Plaintiff which qualify as “strikes” under § 1915(g). See Maier v. Kansas, Case No. 17-3221 (Doc. 6); Maier v.
Kansas, Case No. 17-3092 (Doc. 3); Maier v. United States, Case No. 17-3085 (Doc. 7); Maier v. Pokorny, Case
No. 16-3235 (Doc. 12); Maier v. Kansas, Case No. 16-3219 (Doc. 31).
2
  The Court has also examined Plaintiff’s Amicus Brief (Doc. 2) and Exhibit 1 in Support of Complaint (Doc. 5).

                                                          1
incomprehensible and appears to be legally frivolous, and finds no showing of imminent danger

of serious physical injury.

          Accordingly, pursuant to § 1915(g) Plaintiff may not proceed in forma pauperis in this

civil action. Plaintiff is given time to pay the full $400.00 district court filing fee3 to the Court.

If he fails to pay the full fee within the prescribed time, the Complaint will be dismissed based

upon Plaintiff’s failure to satisfy the statutory district court filing fee required by 28 U.S.C.

§ 1914.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

October 31, 2019, to submit the $400.00 filing fee. The failure to submit the fee by that date

will result in the dismissal of this matter without prejudice and without additional prior notice.

         IT IS SO ORDERED.

         Dated October 15, 2019, in Topeka, Kansas.



                                                      s/ Sam A. Crow
                                                      SAM A. CROW
                                                      U. S. Senior District Judge




3
  If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes
the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b) and
the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.

                                                          2
